Citation Nr: 1500555	
Decision Date: 01/07/15    Archive Date: 01/13/15	

DOCKET NO.  14-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE


Entitlement to service connection for postoperative residuals of a right radical nephrectomy for renal cancer, to include due to exposure to contaminated water at Camp Lejeune, North Carolina.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985, with apparent service at Camp Lejeune, North Carolina, from April 6, 1983 to August 30, 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In correspondence of October 2014, the Veteran indicated that his current attorney was withdrawing from his case, and that he was requesting a 90-day extension in order to obtain new counsel.  However, given that the Veteran has requested a videoconference hearing at the RO, his request for that 90-day extension is considered moot.

For the reasons cited below, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

As noted above, the Veteran has requested a videoconference hearing prior to a final adjudication of his claim for service connection.  To date, the Veteran has not yet been afforded that videoconference hearing.  Inasmuch as the AOJ schedules videoconference hearings, a REMAND of this matter to the AOJ is indicated.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following action:

The AOJ should take appropriate action to schedule the Veteran for a videoconference hearing at the AOJ in Hartford, Connecticut.  A copy of the letter scheduling the Veteran for that hearing, along with a transcript of the hearing, should be included in the claims folder.  

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

